DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 1, 8-9, and 15-17 have been amended. Claims 3-4, 11-12, and 19-20 have been previously cancelled. Claims 6, 14, and 22 have been newly cancelled. The following claims 1-2, 5, 7-10, 13, 15-18, 21, and 23-26 have been examined and are pending.
Response to Arguments
Applicant's amendments and arguments see pages 9-11, filed 09/23/2021 of remarks have been fully considered and are persuasive. In response to Applicant’s, arguments regarding the amended independent claims 1, 9, and 17 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-2, 5, 7-10, 13, 15-18, 21, and 23-26 have been withdrawn.
Examiner’s Comments
The claims are now in condition for allowance.
Allowable Subject Matter
Claims  1-2, 5, 7-10, 13, 15-18, 21, and 23-26 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 08/14/2015 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Zalewski (9911290 B1) teaches devices, systems, and method are provided for tracking items in a store for processing a cashier-less purchase transaction. In one example, a method includes receiving sensor data regarding items associated with shelves of a store. The method also includes identifying a user entering the store. The identifying uses at least a device having wireless communication. The device has an application that is executed in associated 
Yoder et al (20160250486 A1) teaches techniques for facilitating telemetry with an implantable device are provided. In one embodiment, an implantable device includes a detection component configured to detect first vibration activity generated by a mobile electronic device external to the implantable device. The first vibration activity includes one or more defined vibration behaviors. The implantable device further includes a memory that stores executable components, and a processor that executes the executable components stored in the memory. In some embodiments, an executable component includes an analysis component configured to determine whether the first vibration activity has a defined level of similarity with a first vibration pattern identifier. Another 
Deselaers et al (20180188938 A1) teaches systems and methods that leverage machine learning to predict multiple touch interpretations. In particular, the systems and methods of the present disclosure can include and use a machine-learned touch interpretation prediction model that has been trained to receive touch sensor data indicative of one or more locations of one or more user input objects relative to a touch sensor at one or more times and, in response to receipt of the touch sensor data, provide one or more predicted touch interpretation outputs. Each predicted touch interpretation output corresponds to a different type of predicted touch interpretation based at least in part on the touch sensor data. Predicted touch interpretations can include a set of touch point interpretations, a gesture interpretation, and/or a touch prediction vector for one or more future times (¶¶0063-0064).
Hannel et al (20140059645 A1) teaches a scalable access filter that is used together with others like it in a virtual private network to control access by users at clients in the network to information resources provided by servers in the network. Each access filter uses a local copy of an access control data base to determine whether an access request is made by a user. Each user belongs to one or more user groups and each information resource belongs to one or more 
Hardt et al (10735411 B1) teaches a system is provided that determines a location of a user based on various criteria. The system may detect the location of a user based on the location of the user's device, as determined using a beacon signal, and an expected location of the user's device, as determined using schedule information. The system may process data representing the user's device location and expected location using a model to determine a confidence that a user is at a particular location. Based on the determined location, the system may perform various actions (Col 8, lines 46-67,Col 9, lines 1-20, Col 10, lines 37-57)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/Examiner, Art Unit 2497